08-5190-ag
         Sarker v. Holder
                                                                                        BIA
                                                                                A075 407 802
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


1             At a stated term of the United States Court of                  Appeals
2        for the Second Circuit, held at the Daniel Patrick                  Moynihan
3        United States Courthouse, 500 Pearl Street, in the                  City of
4        New York, on the 14 th day of December, two thousand                nine.

 5       PRESENT:
 6                DENNIS JACOBS,
 7                        Chief Judge,
 8                ROGER J. MINER,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _________________________________________

12       AARON JAMES SARKER,
13                Petitioner,

14                          v.                                  08-5190-ag
15                                                              NAC
16       ERIC H. HOLDER, JR., UNITED STATES
17       ATTORNEY GENERAL, *
18                Respondent.
19       _________________________________________


                  *
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
1    FOR PETITIONER:         Amy N. Gell, Gell & Gell,
2                            New York, New York.

 3   FOR RESPONDENT:         Tony West, Assistant Attorney
 4                           General; William C. Peachey,
 5                           Assistant Director; Daniel E.
 6                           Goldman, Senior Litigation Counsel,
 7                           Office of Immigration Litigation,
 8                           United States Department of Justice,
 9                           Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Aaron James Sarker, a native and citizen of

16   Bangladesh, seeks review of the September 25, 2008 order of

17   the BIA denying his motion to reopen.    In re Aaron James

18   Sarker, No. A075 407 802 (B.I.A. Sept. 25, 2008).    We assume

19   the parties’ familiarity with the underlying facts and

20   procedural history of the case.

21       We review the BIA’s denial of a motion to reopen for

22   abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

23   Cir. 2006) (per curiam).   When the BIA considers relevant

24   evidence of country conditions in evaluating a motion to

25   reopen, we review the BIA’s factual findings under the

26   substantial evidence standard.    See Jian Hui Shao v.



                                   2
1    Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

2        An alien seeking to reopen proceedings must file his

3    motion to reopen no later than 90 days after the date on

4    which the final administrative decision was rendered.     See

5    8 C.F.R. § 1003.2(c)(2).   In this case, there is no dispute

6    that Sarker’s April 2008 motion was untimely, because the

7    BIA issued a final order of removal in March 2003.   See id.

8    However, there is no time limit for filing a motion to

9    reopen if it is “based on changed circumstances arising in

10   the country of nationality or in the country to which

11   deportation has been ordered, if such evidence is material

12   and was not available and could not have been discovered or

13   presented at the previous hearing.”   8 C.F.R.

14   § 1003.2(c)(3)(ii).   The BIA reasonably found that Sarker’s

15   motion to reopen did not qualify for such an exception.

16       Contrary to Sarker’s argument, the BIA considered the

17   country conditions evidence in the record and adequately

18   indicated the basis for its determination that conditions

19   for religious minorities had not significantly worsened in

20   Bangladesh.   See Wei Guang Wang v. BIA, 437 F.3d 270, 275

21   (2d Cir. 2006) (noting that where the agency has “given

22   reasoned consideration to the petition and made adequate

                                   3
1    findings,” it need not “expressly parse or refute on the

2    record each individual . . . piece of evidence offered by

3    the petitioner” (internal quotation marks omitted)).       As the

4    BIA found, the country conditions evidence in the record

5    indicated that conditions in Bangladesh remained

6    “turbulent,” but did not demonstrate that conditions had

7    materially worsened since the time of Sarker’s hearing

8    before the Immigration Judge.       See 8 C.F.R.

9    § 1003.2(c)(3)(ii).

10       We are also unpersuaded by Sarker’s argument that the

11   agency erred by relying on the State Department’s 2007

12   International Religious Freedom Report.       Nothing in our

13   decision in Chhetry v. U.S. Department of Justice, 490 F.3d

14   196 (2d Cir. 2007) (per curiam), suggests error in the BIA’s

15   reliance on the report because, rather than taking

16   administrative notice of the report, the BIA considered it

17   after Sarker had submitted it into the record.       Id. at 200.

18   Moreover, the BIA was entitled to rely on that report to a

19   greater degree than the report by the Immigration and

20   Refugee Board of Canada.   See Poradisova v. Gonzales, 420

21   F.3d 70, 81 n.8 (2d Cir 2005) (noting that “not all

22   organizational reports will merit equal weight, and IJs and


                                     4
1    the BIA have discretion to weigh them differently”).     As the

2    BIA reasonably found that Sarker failed to demonstrate a

3    material change in country conditions, it did not abuse its

4    discretion in denying his motion to reopen as untimely.     See

5    8 C.F.R. § 1003.2(c)(3)(ii).

6        For the foregoing reasons, the petition for review is

7    DENIED.   As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34(b).

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17
18                               By:___________________________




                                    5